EXAMINER’S AMENDMENT AND NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 7/1/22 after the 4/20/22 Notice of Allowability. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's 7/1/22 submission has been entered.

Election/Restriction
Applicant’s 1/19/22 election without traverse of Group I (claim 1) is (re-)acknowledged.  Claim 2 is withdrawn from further consideration per 37 CFR 1.142(b) as drawn to a nonelected Group, there being no allowable generic or linking claim.  Note, however, the Examiner’s Amendment (“E/A”) below that (again) cancels non-elected claim 2.

Examiner’s Amendment
An E/A to the record appears below. If the changes are unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Since this E/A is limited to (again) canceling a claim that was non-elected without traverse in response to a Restriction Requirement (see above), applicant’s authorization therefor was not required.  MPEP 821.02. The application has been amended as follows:
Claim 2 is canceled.

Allowable Subject Matter
Claim 1 is allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding claim 1, the most pertinent prior art of record appears to be Lu et al., US 11,097,221 (issued 8/24/21; filed 10/4/19; US Prov’l Appln’s filed 10/5/18 & 2/4/19) (“Lu”) whose teachings and suggestions are in the 3/22/22 Notice of Allowability. Claim 1 is allowed over Lu, however, for the reasons in the 3/22/22 Notice of Allowability, incorporated herein by reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ July 7, 2022
Primary Examiner
Art Unit 1736